Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Paterson on June 29/2021.

Amend independent claim 39 as follow:

39.	(Currently Amended)  An electronic assembly comprising:
a plurality of offset zigzag shingle stacks of die such that a portion of each bottom die in each shingle stack is vertically exposed;
a plurality of cascade electrical connections between adjacent die in each shingle stack; and 

a plurality of direct conductive vertical connections formed only between the bottom die of each shingle to an exposed top surface of an overmold of the electronic assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896